Case 17-11445 Doc 92 Filed 07/01/20 Entered 07/01/20 12:39:34 Main Document Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA
         IN RE:     JOSEPH ANTHONY GILARDI                          CASE NO. 17-11445
                                                                    SECTION B
                    DEBTOR                                          CHAPTER 13
   ****************************************************
                                          CONSENT ORDER
          Considering the Motion for Relief from Stay (the “Motion”) (P-83) filed by BSI

   Financial Services, as servicer for U.S. Bank Trust National Association, as Trustee of the Lodge

   Series III Trust, proper notice having been given, a hearing have been scheduled for July 1, 2020

   and by consent of the parties, the stay is modified by the terms of this Order. As of the hearing

   date, the post-petition delinquency is itemized as follows:

   1.   8 Post-Petition Installments of $1,157.26 each due for
        November 1, 2019 to June 1, 2020 ..………….………………………….                            $9,258.08

   2.   Attorney Fee ..………….………………………………………………                                            500.00

   3.   Court Cost ..………….………………………………………………...                                           181.00

   4.   Suspense Balance ..………….………………………………………………... 642.57


                                                              TOTAL                    $9,296.51

          IT IS ORDERED that Debtor shall file a plan modification within fifteen (15) days from

   the entry of this Order to cure the post-petition delinquency of $9,296.51 through the Trustee

   over the remaining term of the plan and that upon confirmation of the modification the Trustee

   shall schedule the post-petition amount of $9,296.51 to be paid to BSI Financial Services Should

   Debtor fail to file a plan modification within fifteen (15) days from the entry of this Order to cure

   the post-petition delinquency, then said event will constitute a default of this Order, and the
Case 17-11445 Doc 92 Filed 07/01/20 Entered 07/01/20 12:39:34 Main Document Page 2 of 3




   Court shall lift the stay upon the presentation of an Affidavit of Default executed by a

   representative of BSI Financial Services.

           IT IS FURTHER ORDERED that Debtor shall pay the ongoing post-petition payments

   timely as they come due directly to BSI Financial Services commencing with the July 1, 2020

   payment. Should BSI Financial Services not receive a regular post-petition payment on its due

   date, which is the first (1st) of the month, and thirty (30) days lapse without receipt of the

   payment, then said event will constitute a default of this Order, and BSI Financial Services shall

   provide Debtor and Debtor’s counsel with notice of default and fourteen (14) days right to cure.

   Should the default not be cured within the fourteen (14) days, the Court shall lift the stay upon

   the presentation of an Affidavit of Default executed by a representative of BSI Financial

   Services.

               IT IS FURTHER ORDERED that should this case be converted to any other Chapter

   of the Bankruptcy Code, this Order shall survive conversion. This order shall survive one (1)

   year after entry of this order, or until this case is dismissed, if the dismissal occurs prior to the

   passage of the one (1) year period referenced herein.
Case 17-11445 Doc 92 Filed 07/01/20 Entered 07/01/20 12:39:34 Main Document Page 3 of 3




           IT FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

           New Orleans, Louisiana, July 1, 2020.



                                                           Hon. Jerry A. Brown
                                                           U.S. Bankruptcy Judge


   Submitted by:                                           READ and AGREED:
   /s/ Matthew Resor                                       /s/ Kevin K. Gipson
   Matthew Resor (No. 36929)                               Kevin K. Gipson (No. 17604)
   JACKSON & McPHERSON, L.L.C.                             Attorney for Debtor
   935 Gravier Street, Suite 1400                          3920 General DeGaulle Dr.
   New Orleans, Louisiana 70112                            New Orleans, Louisiana 70114
   504-581-9444                                            504-368-4101
